                           IN THE UNITED STATES DISTRICT COURT                               1/30/2020
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                  HARRISONBURG DIVISION                                    s/ J. Vasquez

 MARK EDWARD SCHORSCH,                            )
                                                  )
         Plaintiff,                               )
                                                  )
 v.                                               )     Civil Action No. 5:19-cv-00085
                                                  )
 WAYNSEBORO GENERAL DISTRICT                      )     By: Elizabeth K. Dillon
 COURT and VIRGINIA DEPARTMENT                    )         United States District Judge
 OF BEHAVIORAL HEALTH &                           )
 DEVELOPMENTAL SERVICES,                          )
                                                  )
         Defendants.


                                    MEMORANDUM OPINION

       Pro se plaintiff Mark Edward Schorsch has sued the Waynesboro General District Court and

the Virginia Department of Behavioral Health & Developmental Services (DBHDS). Defendants

move to dismiss for lack of subject matter jurisdiction and for failure to state a claim. Fed. R. Civ.

P. 12(b)(1), (6). For the reasons stated below, the court will dismiss this action for lack of subject

matter jurisdiction.

       Also before the court are motions filed by Schorsch requesting authorization to e-file

documents in this case. These motions will be denied.

                                         I. BACKGROUND

       Schorsch’s complaint is difficult to decipher. (See Compl., Dkt. No. 2.) He claims that

DBHDS “denied and frustrated appropriate record of rent administered by Valley Community

Services Board requiring filing of a signed notarized request for records and a civil claim for

records and costs.” (Id. ¶ 6.) As a result, Schorsch was required to “obtain funds for legal costs that

jeopardize my arrangement with Social Security SSI and to contact a prominent attorney to defend

against not fully substantiated or supported unlawful detainers.” (Id.) Schorsch claims to be
“threatened by evidence” and would “like to have in hand record of compliance and payment of rent

for the local judge should that be necessary and also should the landlord knock on my door as is

their convenience and seldom custom.” (Id. ¶ 8.) Schorsch requests “consideration that a record of

my evaluation at FCI Petersburg . . . was found in my rented storage locker in Waynesboro and do

not [believe] that my sister documented in this report did anything unethical,” and he believes “the

Waynseboro General District Court has heard and dismissed two unlawful detainers also not

unethically considering that this same sister now serves as a Chief Judge with their 25th District.”

(Id., Request for Relief.) “Believing that my Human Rights include fair reasonable and timely

access to my records except due to extreme difficulties at the discretion of a Director, time and

expense and retaliatory economic frustration should be compensable at least restore what has been

depleted from a trust set up in my benefit and should allow for consideration to supporting concerns

in this process.” (Id.)

                                           II. ANALYSIS

A. Standard of Review

       A court must consider its subject matter jurisdiction as a “threshold matter” prior to

addressing the merits of the case. Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94–95

(1998). “The plaintiff has the burden of proving that subject matter jurisdiction exists.” Evans v.

B.F. Perkins Co., 166 F.3d 642, 647 (4th Cir. 1999). It is well settled that federal courts are courts

of limited jurisdiction and possess only powers authorized by the constitution and statute, which is

not to be expanded by judicial decree. See Willy v. Coastal Corp., 503 U.S. 131, 135–36 (1992).

       When a defendant argues that a complaint fails to allege any facts establishing subject

matter jurisdiction, the motion under Rule 12(b)(1) is evaluated using the same standard of review

as a Rule 12(b)(6) motion to dismiss for failure to state a claim. See Allen v. Tri-Lift N. Carolina,

Inc., 1:19cv851, 2020 WL 70984, at *1 (M.D.N.C. Jan. 7, 2020) (citing Adams v. Bain, 697 F.2d


                                                   2
1213, 1219 (4th Cir. 1982)). Under Rule 12(b)(6), “a complaint must contain sufficient factual

matter . . . to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The court “must accept

as true all of the factual allegations contained in the complaint,” Erickson v. Pardus, 551 U.S. 89,

94 (2007), and all reasonable inferences must be drawn in the plaintiff’s favor. Ibarra v. United

States, 120 F.3d 472, 474 (4th Cir. 1997).

        Schorsch’s pro se complaint is entitled to a liberal construction. Erickson, 551 U.S. at 94.

Even so, the court is not obliged to become an advocate for the unrepresented party, Weller v. Dep’t

of Soc. Servs., 901 F.2d 387, 391 (4th Cir. 1990), or “to construct full blown claims from sentence

fragments,” Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).

B. Subject Matter Jurisdiction

        The form complaint filed by Schorsch asks “What is the basis for federal court jurisdiction?”

(Compl. ¶ 3.) Schorsch was given three choices: Federal Question, Diversity of Citizenship, and

Government Defendant. (Id.)

        Schorsch does not attempt to establish subject matter jurisdiction under 28 U.S.C. § 1331

(federal question). Liberally construed, Schorsch’s complaint does not arise under federal law or

raise a significant federal issue. See Flying Pigs, LLC v. RRAJ Franchising, LLC, 757 F.3d 177,

181–82 (4th Cir. 2014) (explaining that a civil action can “arise under” federal law “when federal

law creates the cause of action asserted” or when a state law cause of action implicates a

“significant” federal issue) (citing Grable & Sons Metal Prod., Inc. v. Darue Eng’g & Mfg., 545

U.S. 308, 312 (2005)).

        Neither does Schorsch try to establish subject matter jurisdiction under 28 U.S.C. § 1332

(diversity of citizenship). Schorsch’s complaint lists Virginia addresses for himself and the

defendants. (Compl. ¶ 2.) Presuming that Schorsch would be considered a citizen of Virginia, it


                                                     3
does not appear that Schorsch could satisfy the requirement of complete diversity. See Cent. W. Va.

Energy Co., Inc. v. Mountain State Carbon, LLC, 636 F.3d 101, 103 (4th Cir. 2011) (holding that

diversity jurisdiction “requires complete diversity among parties, meaning that the citizenship of

every plaintiff must be different from the citizenship of every defendant”).

         Instead, Schorsch checked the box for “Government Defendant.” As the form explains,

“[f]ederal courts also have jurisdiction over cases where the United States is a Defendant.” (Compl.

¶ 3 (emphasis added).) The United States is not a defendant in this case. See 28 U.S.C. § 1346

(United States as defendant); United States v. Tohono O’Odham Nation, 563 U.S. 307, 314 (2011)

(explaining that district courts can “adjudicate suits against the United States for money damages

under the Little Tucker Act, 28 U.S.C. § 1346(a)(2), and the Federal Tort Claims Act § 1346(b)”);

Matsuo v. United States, 416 F. Supp. 2d 982, 988 (D. Haw. 2006) (“The Tucker Act provides three

waivers of sovereign immunity: the Big Tucker Act, 28 U.SC. § 1491; the Little Tucker Act, 28

U.S.C. § 1346(a)(2); and the Indian Tucker Act, 28 U.S.C. § 1505.”). Therefore, this case must be

dismissed for lack of subject matter jurisdiction.1

C. Motion to E-File

         An unrepresented party may be allowed to file documents electronically pursuant to local

rule or a court order. Fed. R. Civ. P. 5(d)(3)(B)(i). The local rules of this judicial district do not

permit e-filing by pro se litigants, and the court will not issue an order authorizing e-filing for




         1
            To the extent that Schorsch’s complaint could possibly be construed as properly invoking either federal
question or diversity jurisdiction, Schorsch’s complaint for money damages would be barred by sovereign immunity. See
Regents of the Univ. of Cal. v. Doe, 519 U.S. 425, 429 (1997) (explaining that the Eleventh Amendment’s reference to
actions “against one of the United States” encompasses “not only actions in which a State is actually named as the
defendant, but also certain actions against state agents and state instrumentalities”). Further, to the extent that Schorsch
seeks appellate review of the proceedings described in his complaint, this suit would be barred by the Rooker-Feldman
doctrine. Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005) (holding that under the Rooker-
Feldman doctrine, federal districts courts do not have subject matter jurisdiction to hear “cases brought by state-court
losers complaining of injuries caused by state-court judgments rendered before the district court proceedings commenced
and inviting district court review and rejection of those judgments”).

                                                             4
Schorsch. Courts have allowed pro se litigants to e-file only in “exceptional circumstances,”

including “where pro se litigants have been unable to communicate effectively over mail due to

residing outside of the United States” or “due to a constant travel schedule that prevented regular

receipt of filings at a home address.” See Vient v. Connersville News Examiner, No. 1:17-cv-

04691-JMS-TAB, 2019 WL 1508960, at *3 (S.D. Ind. Apr. 5, 2019); see also Akande v. Philips,

386 F. Supp. 3d 281, 297 (W.D.N.Y. 2019) (“Plaintiff has not set forth any exceptional reason for

this Court to exercise its discretion and permit has access to CM/ECF.”). Schorsch has been able to

communicate effectively with the court via regular mail, and he has not set forth any exceptional

circumstance to justify access to CM/ECF. Therefore, Schorsch’s motion is denied.

                                        III. CONCLUSION

       For these reasons, the court finds this case should be dismissed for lack of subject matter

jurisdiction. The court also finds no exceptional reason to allow Schorsch to access the court’s

electronic filing system. The court will issue an appropriate order.

       Entered: January 30, 2020.



                                             /s/ Elizabeth K. Dillon
                                             Elizabeth K. Dillon
                                             United States District Judge




                                                  5
